Title: To George Washington from William Ramsay, 29 August 1758
From: Ramsay, William
To: Washington, George



Dr Sir
Camp near Rays Town Augt 29th 58.

Inclos’d I send you the best intelligence I cou’d get & tho. not precisely to a day, I fancy near the truth; tho. the publick papers will give a better Accot. The Accot of Cape Breton, Hawk, and St Maloes, I beleive may be depended on—I shall continue to keep a journel of ev’ry occurrence while I stay here, but my dear friend I’m heartily tir’d, & my business calls me home. I wish you ev’ry happiness & am Dr Sr Yr Affect. H. Servt

Wm Ramsay

